UNREPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND

               No. 568


       September Term, 2013


     BOARD OF TRUSTEES,
   COMMUNITY COLLEGE OF
     BALTIMORE COUNTY

                  v.

  PATIENT FIRST CORPORATION


    Eyler, Deborah S.,
    Graeff,
    Moylan, Charles E., Jr.
       (Retired, Specially Assigned),

                 JJ.


        Opinion by Graeff, J.


       Filed: August 29, 2014
       This case arises from an agreement between Patient First Corporation (“Patient

First”), appellee, and the Board of Trustees of the Community College of Baltimore County

(“CCBC”), appellant, pursuant to which Patient First allowed CCBC students to gain

“supervised clinical experience” as phlebotomists at Patient First centers in the Baltimore

area. The agreement contained an indemnification provision, which provided that CCBC

would indemnify Patient First for any liability arising from negligent acts of CCBC students.

       On January 13, 2007, a CCBC student phlebotomist at a Patient First clinic

accidentally stuck herself with a needle and then drew blood from a child using the

contaminated needle. As a result of the ensuing lawsuit by the child’s family, Patient First

was required to pay $10,000 to settle the case.        Patient First sought to enforce the

indemnification provision of the agreement to recover its payment, as well as the attorneys’

fees incurred in defending the negligence action. The circuit court found that CCBC

breached the agreement by failing to indemnify Patient First for its costs. It awarded

$87,097.08, consisting of $10,000 paid toward the settlement of the lawsuit and the

remainder toward attorneys’ fees.

       On appeal, CCBC presents two questions for our review, which we have rephrased

slightly, as follows:

       1.        Did the circuit court err in determining that the indemnification
                 provision of the agreement required CCBC to indemnify Patient First
                 for its defense of the negligence action?

       2.        Did the circuit court abuse its discretion in allowing testimony
                 regarding the reasonableness of Patient First’s attorneys’ fees, and
                 in awarding attorneys’ fees based on that testimony?
      For the reasons set forth below, we shall affirm the judgment of the circuit court.

                 FACTUAL AND PROCEDURAL BACKGROUND

      On September 12, 2003, CCBC and Patient First entered into an Agreement for

Clinical Program - Venipuncture (the “Agreement”). Pursuant to the Agreement, Patient

First would provide a “supervised clinical experience” for students in CCBC’s venipuncture

program, and CCBC would maintain “professional liability insurance that covers the

Venipuncture Students and [CCBC] faculty in the Program in the amounts of $1,000,000 per

occurrence and $3,000,000 in the aggregate.” The Agreement, which was drafted by CCBC,

also contained a section entitled “Indemnification,” which provided, in pertinent part, as

follows:

      7.1       [CCBC] will defend, indemnify, and hold [Patient First] harmless
                from any and all losses, claims, liabilities, damages, costs and
                expenses (including reasonable attorneys’ fees) which arise out of
                the negligent acts or omissions of [CCBC], its agents, employees, or
                Venipuncture Students in connection with this Agreement. . . . The
                obligations of [CCBC] under this subparagraph 7.1 are subject to and
                limited by its liability under Section 5-301 et [s]eq. [a]nd 5-519,
                Courts and Judicial Proceedings, Annotated Code of Maryland, as
                amended.

                It is further understood and agreed that [CCBC] is not waiving or
                relinquishing in any manner any defenses that may be available to
                [CCBC] including, but not limited to, government sovereign
                immunity or breach of contract or otherwise, nor is [CCBC]
                relinquishing any defenses that may become available to it at any
                time during the term of this Agreement, but that [CCBC] is free to
                assert all defenses that may be available to it at law or in equity.




                                           -2-
       On January 13, 2007, Morgan Ebaugh, a CCBC student working as a student

phlebotomist at a Patient First clinic pursuant to the Agreement, drew blood from a six-year-

old patient, Dimitris Politis (“Dimitris”), after she first stuck herself with the needle she was

using. Ms. Ebaugh subsequently tested positive for Hepatitis C. Dimitris was then tested for

a year, but he did not test positive for Hepatitis C.

       On December 14, 2009, Susan Politis, Dimitris’ mother, filed suit, individually and

as parent and next friend of Dimitris, against Patient First, Patient First’s affiliates, and

Ms. Ebaugh. The complaint asserted that Ms. Ebaugh “acted as an actual and/or apparent

agent, servant and employee of” Patient First. It further asserted that the defendants,

including both Patient First and Ms. Ebaugh, owed a duty of care, which included “the

performance of a simple blood draw without injury and the protection of the Plaintiffs from

contaminated needles.” On March 16, 2011, the parties reached a settlement agreement, in

which Patient First agreed to pay $10,000 toward the $50,000 agreed upon.

       Pursuant to the Agreement, Patient First requested that CCBC indemnify it for

Ms. Ebaugh’s negligence and reimburse Patient First for the $10,000 in settlement funds, as

well as its attorneys’ fees in defending the lawsuit. CCBC refused Patient First’s request for

indemnification.

       Patient First subsequently filed suit for breach of contract, alleging that CCBC’s

“failure to indemnify Patient First as required by Paragraph 7.1 of the Agreement constitutes




                                               -3-
a breach of the Agreement.”1 Patient First sought $88,937.39 in damages, consisting of the

$10,000 settlement payment and $78,937.39 in costs and attorneys’ fees.

       On August 25, 2011, CCBC filed its answer to Patient First’s Amended Complaint,

generally denying liability for breach of contract. Although CCBC admitted that the student

was negligent, it asserted in its answer that “[t]he contract does not indemnify [Patient First]

against its own negligence,” and “[t]o construe the contract to indemnify [Patient First] for

its own negligence would violate public policy.”

       On June 25, 2012, both parties filed motions seeking summary judgment. In its

motion, CCBC argued that Patient First was “not entitled to indemnification for its own

admitted negligence,” asserting that Patient First was negligent in supervising Ms. Ebaugh

at the time she performed the needle stick on Demitris. It contended that it would be “against

public policy to uphold Patient First’s breach of contract claim for indemnification for its

own admitted negligence and the costs of defending itself from a claim based on that

negligence.”

       Patient First argued that “the plain language of the Agreement require[d] CCBC to

indemnify Patient First,” noting that it was undisputed that Ms. Ebaugh was a Venipuncture




       1
         Patient First’s original Complaint was filed June 29, 2011. The Board of Trustees
of the Community College of Baltimore County (“CCBC”) filed a Motion to Dismiss,
asserting, in pertinent part, that the complaint failed to state a claim against the Community
College of Baltimore County because that was not an entity subject to suit. Accordingly, on
August 19, 2011, Patient First filed its Amended Complaint naming the Board of Trustees
of CCBC as the defendant.

                                              -4-
Student under the Agreement, that she was negligent, and that Patient First incurred losses,

costs, and expenses in defending the lawsuit that resulted from Ms. Ebaugh’s negligence.

It disagreed with CCBC’s argument that it was not entitled to indemnification because of

negligence in supervising Ms. Ebaugh, asserting that Paragraph 7.1 of the Agreement “does

not except circumstances where Patient First is allegedly negligent.”

       On August 24, 2012, the court denied both motions, noting that, although it was

undisputed that Ms. Ebaugh “performed a negligent act” while working as a student

phlebotomist at Patient First, it was not “sufficiently clear as to whether there was negligence

or not in supervision of [Ms.] Ebaugh at the time she was negligent in performing a vein

puncture.” The court concluded that, because there was “a dispute of material facts,” and due

to the “absence of specifics sufficient to allow [it] to conclude that either party is correct in

its assertions,” summary judgment was not proper.

       On January 11, 2013, Patient First filed a motion in limine to “exclude any evidence

or legal argument by [CCBC] that Patient First’s claims are barred because of its own

negligence.” It asserted that CCBC “could not point to any facts that constituted Patient

First’s negligence other than its alleged failure to supervise [Ms.] Ebaugh – which was not

required by the parties’ Agreement.” It argued that any negligence on its part was not

relevant, and in any event, CCBC could not prove that it was negligent, asserting that expert

testimony is required to establish negligence, and CCBC had “failed to identify any expert.”




                                               -5-
Patient First argued that, without expert testimony that it was negligent, CCBC should be

excluded from introducing evidence or legal argument in that regard.2

       Trial began on April 10, 2013. Melanie Mendoza, the Medical Director of the Patient

First facility where Ms. Ebaugh performed the needle stick on Dimitris, ordered blood work

to be performed on Dimitris during his visit on January 13, 2007.3 She informed Ms. Politis

that someone would come to draw the blood, and she left the room to see other patients.

Dr. Mendoza’s expectation was that a “lab person” who was a Patient First employee would

come to the room and draw Dimitris’ blood.

       Because the results of the blood test were taking a while, Dr. Mendoza returned to the

examination room to check with Ms. Politis regarding whether blood had been drawn.

Ms. Politis informed Dr. Mendoza that, during the blood draw, the phlebotomist stuck herself

with the needle she was attempting to use on Dimitris. Dr. Mendoza went to the lab, where

she learned that Ms. Ebaugh was the person who attempted Dimitris’ blood draw. Prior to

visiting the lab, Dr. Mendoza was unaware that there was a student phlebotomist working

that day.

       When Dr. Mendoza asked what had happened during the blood draw, Ms. Ebaugh told

her that she used a butterfly needle and “grazed herself” with the needle. She saw blood on

the needle, so she threw it away and used a second needle to attempt once again to draw

       2
           The court reserved its ruling on the motion in limine.
       3
         At the time of trial, Dr. Mendoza was the Medical Director of a different Patient
First facility.

                                               -6-
Dimitris’ blood, but she was unsuccessful. Dr. Mendoza returned to the room and told

Ms. Politis what she learned from Ms. Ebaugh. Ms. Politis told Dr. Mendoza that she only

saw Ms. Ebaugh use one needle.        Dr. Mendoza then checked the needle box in the

examination room and found only one needle inside.

       After Dr. Mendoza informed Ms. Ebaugh that she had observed only one needle in

the needle box, Ms. Ebaugh admitted that she had used the same needle that she stuck herself

with on Dimitris. At Dr. Mendoza’s direction, Ms. Ebaugh obtained a blood test. She tested

positive for Hepatitis C. Dr. Mendoza did not know whether Dimitris was tested for

Hepatitis C.

       On cross-examination, Dr. Mendoza agreed that performing a blood draw on a six-

year-old child “is much more difficult than doing a blood draw on an adult,” and it required

experience. Dr. Mendoza felt confident when she ordered the blood draw that “whoever

draws the blood knows what they are doing drawing the blood.” It was her understanding

that student phlebotomists working at Patient First were supervised by Patient First lab

technicians when they performed blood draws, and “the lab techs and nurses and medical

assistants are there to supervise them and help them.” Dr. Mendoza testified that she was not

responsible for supervising Ms. Ebaugh.4




       4
        As CCBC notes in its brief to this Court, this response contradicts Patient First’s
responses to discovery, in which it indicated that, “[a]t the time of the Politis incident,
[Ms.] Ebaugh was under the general supervision of Dr. Mendoza.”

                                             -7-
       Lisa Baldwin, Director of Training for Patient First, signed the Agreement. She

explained that, under the Agreement, Patient First did not agree to supervise or observe “each

and every needle stick.” With respect to supervision of CCBC students, Ms. Baldwin

explained Patient First’s policies and practices as follows:

       [W]hen we got a student from [CCBC], we would have the student observe the
       person that was working with them for phlebotomy sticks and then we would
       . . . observe the student while they performed the phlebotomy sticks. Once the
       student was deemed competent, then we would allow the student to then go
       and perform venipunctures and they were to come back to us if they had any
       issues, and they could go to the medical assistants, the nurses, lab.

Based on the indemnification provision of the Agreement contained in Paragraph 7.1,

Ms. Baldwin understood that if a CCBC student “had any issues or caused any problems, that

the school would be held responsible and deal with all of those issues.” 5

       Stephen McCoy, Vice President and General Counsel for Patient First, testified that,

after being served with the complaint filed by Ms. Politis in January 2010, Patient First

retained counsel, Hancock, Daniel, Johnson, & Nagle, P.C. (the “Hancock Firm”), to defend

it in the litigation. After the Politis litigation was resolved via settlement in January 2011,

the firm sent Patient First a bill for $87,097.08, which included $10,000 for Patient First’s

portion of the settlement and $77,097.08 for attorneys’ fees and costs. Mr. McCoy stated that




       5
        Patient First offered into evidence CCBC’s Response to its Request for Admissions,
in which CCBC admitted that “Patient First had no contractual obligation to CCBC to
personally observe CCBC Venipuncture students during each and every needle stick,” and
“[e]ach clinical site determines the necessary level of supervision, depending on the patient.”

                                              -8-
the amount Patient First was billed and paid was “slightly less” than the amount sought as

damages in Patient First’s complaint.    Patient First paid the bill.

       On cross-examination, Mr. McCoy agreed that the complaint in the Politis litigation

alleged that Patient First was negligent in supervising Ms. Ebaugh. Accordingly, the

settlement funds, attorneys’ fees, and costs associated with the litigation were expended in

order to defend against the allegation that Patient First’s negligence caused Dimitris’

damages. In the settlement agreement reached in the Politis litigation, Patient First did not

admit liability and denied all allegations of negligence.

       At the conclusion of Patient First’s case, CCBC moved for judgment on the grounds

alleged in its motion for summary judgment. The court denied CCBC’s motion.

       CCBC’s first witness was Lane Miller, Coordinator of Allied Health for CCBC. As

coordinator, Mr. Miller oversaw the phlebotomy program, and one of his duties included

setting up clinical assignments for students. He was responsible for contacting local

healthcare providers to inquire whether they would participate in a program providing

clinical experience to CCBC phlebotomy students. He contacted Patient First regarding a

potential partnership and met with Ms. Baldwin.

       Before the Agreement was signed, Mr. Miller met with Ms. Baldwin twice, during

which they discussed the type of supervision that would be provided to CCBC students. The

first few days of the clinical externship, CCBC students would shadow Patient First staff, and

then, once the student was accomplished and the site supervisor was confident with that



                                             -9-
student, “the student would then begin to do their own blood draws with the direct

supervision from Patient First.” After the supervisor observed the student, “the student could

then work independently.”

       Mr. Miller and Ms. Baldwin also discussed “hard sticks,” which referred to blood

draws for “any children under the age of ten, any elderly patient and any obese patient

because it’s typically harder to get a successful draw from those patients.” Mr. Miller’s

understanding from his conversations with Ms. Baldwin was that CCBC students would not

do a hard stick, or “if a decision was made that a hard stick was to be drawn by our [student],

that they would have a direct supervisor over their shoulder in case there [were] any

complications.” This understanding was not put in writing.

       Mr. Miller believed that the supervision arrangement he described at trial was what

was meant by the term “supervised clinical experience” in Paragraph 1.1 of the Agreement.

On cross-examination, he clarified that it was not his understanding that Patient First

promised that a Patient First employee would observe “each and every needle stick.”

       Students participating in the CCBC program were required to work 80 hours and

perform at least 100 successful needle sticks. Ms. Ebaugh was scheduled to work at Patient

First Monday through Friday, from 5:00 p.m. to 10:00 p.m., and one weekend shift. At the

time of the Politis incident, Ms. Ebaugh had completed 25-30 hours at Patient First. After

the incident, Ms. Ebaugh sent an e-mail to Mr. Miller stating that she did not wish to




                                             -10-
continue with the phlebotomy program. She did not respond to his requests that she come

in and discuss the incident.

       Michelle Jancewski, Director of Health and Human Services and Workforce

Development at CCBC, supervised Mr. Miller when he was in charge of the phlebotomy

program. With respect to CCBC’s Agreement with Patient First, her understanding was that

Patient First “would supervise the student so that the student and patient were safe,” and that

CCBC students would not perform difficult needle sticks. She understood that Patient First

employees would supervise CCBC students performing ordinary needle sticks.                 She

acknowledged, however, that CCBC admitted, in response to Patient First’s request for

admissions, that “Patient First had no contractual obligation to [CCBC] to personally observe

the students during needle sticks.” She also acknowledged that, during her deposition as a

corporate designee of CCBC, she agreed that the Patient First clinical sites came up with

their own guidelines for supervision, depending on the patient.

       Charles Andrews, an adjunct faculty member at CCBC, testified that he taught

phlebotomy courses at the college, and Ms. Ebaugh was one of his students. In his

experience as a preceptor, he had never allowed a venipuncture student to do a blood draw

on a six-year-old child.

       Melissa Hopp, CCBC’s Vice President of Administrative Services, testified that,

pursuant to the Agreement, CCBC obtained professional liability insurance for its students




                                             -11-
participating in the program. After the Politis lawsuit was filed, CCBC notified the insurer,

and the “[i]nsurance kicked in to defend [Ms.] Ebaugh.”

       As a result of the lawsuit, Ms. Hopp received a letter from Patient First asking CCBC

to indemnify it for its costs in defending the lawsuit. Ms. Hopp spoke with Patient First’s

counsel, and she advised that they would not indemnify Patient First. She explained that

indemnification was not required because “we judged that they were negligent” in their

supervision of Ms. Ebaugh, “and they were asking us to pay for their negligence.” It was her

understanding that, pursuant to the Agreement, Patient First was to “supervise [CCBC]

students, to observe and instruct them and to prevent those students from committing errors

or . . . from being unsafe.”

       At the conclusion of CCBC’s case, counsel for CCBC read into evidence Patient

First’s answer to a question in CCBC’s first set of interrogatories, in which CCBC asked if

Ms. Ebaugh was under supervision by any agent, servant, or employee of Patient First

Corporation at the time of the incident alleged in the lawsuit filed by Susan Politis. Patient

First responded: “At the time of the Politis incident, [Ms.] Ebaugh was under the general

supervision of Dr. Mendoza.”

       Prior to issuing its ruling, the court heard closing argument from the parties. Patient

First argued that the indemnification provision in Paragraph 7.1 clearly applied because the

Politis lawsuit against Patient First was based on Ms. Ebaugh’s negligence. With respect to

CCBC’s argument that Patient First was negligent in supervising Ms. Ebaugh, it argued that



                                            -12-
there was “no sufficient allegation in the Politis Complaint that stands alone as a negligence

claim against Patient First independent of [Ms.] Ebaugh’s actions in sticking the child with

the same needle.” Patient First contended that, without expert testimony establishing its

negligence, there was no basis on which the court could determine that Patient First was

prohibited from enforcing the indemnification provision due to its own negligence.

       CCBC argued that, pursuant to Paragraph 7.1 of the Agreement, which provided that

CCBC was not waiving any defenses to Patient First’s claim for indemnification, it could

successfully defend against Patient First’s claim based on Patient First’s own negligence in

supervising Ms. Ebaugh. Specifically, it asserted that it was “black letter law” that a party

was not required to indemnify another party for its own negligence. CCBC contended that

the Politis complaint was based on Patient First’s own negligence, as well as Ms. Ebaugh’s,

and if Patient First had employed the proper supervision, “we wouldn’t be standing here

today because [Ms.] Ebaugh would not have been allowed to do the draw.” CCBC asserted

that the testimony of Dr. Mendoza, the person responsible for supervising Ms. Ebaugh, that

she was unaware that a student phlebotomist was in the building, “ends the case right there.”

       The court ruled in favor of Patient First, explaining its ruling as follows:

       When you look at this cause of action, the broadest reading of the Complaint
       that was filed, alleges very clearly negligence on the part of the student and
       nobody disputes that, and it alleges liability on the part of Patient First for
       respondeat superior because the student was their actual or apparent agent and
       I think that still would fall within the indemnification . . . . But the
       indemnification piece really depends on . . . where the liability rests. It’s not
       just what was alleged but what’s the basis for liability. . . . So it comes down



                                             -13-
       to me whether there was adequate proof in this case that there was an
       independent breach of, you know, a duty by Patient First.

       With respect to CCBC’s argument that “there was a failure to supervise and clearly

that’s what caused this,” the court stated:

       [T]his Agreement was very non-specific about what the supervised clinic was
       supposed to be, and everybody who looked at it after the fact had a slightly
       different view of what supervised meant, including the people who were
       operating in the clinic at times, but there was no meeting of the minds or
       understanding of what the supervision obligation is for venipuncture students
       in a Patient First clinic.

       The court agreed with Patient First that, to determine whether Patient First breached

the appropriate standard of care, “some expertise” was required because it was not “apparent

on [the] face” of the Agreement. Because the court did not “know what the standard is,” it

could not “independently determine whether Patient First breached it,” and “[t]hat leaves me

with liability being established based upon the breach by [Ms.] Ebaugh herself but a question

mark as to whether the evidence is sufficient to show a breach by Patient First.” The court

concluded: “For that reason, all I’m left with is something that clearly falls under the

Indemnification Provision in this contract.” Accordingly, it awarded Patient First “the

$87,097.08[,] which was the $10,000 paid in settlement plus the attorney’s fees in the third

party action.”

       On April 30, 2013, the court filed a written order reflecting its oral ruling. This timely

appeal followed.




                                              -14-
                                STANDARD OF REVIEW

       We review a bench trial “on both the law and the evidence,” and we “will not set aside

the judgment of the trial court on the evidence unless clearly erroneous, and will give due

regard to the opportunity of the trial court to judge the credibility of the witnesses.” Md.

Rule 8-131(c). “‘A factual finding is clearly erroneous if there is no competent and material

evidence in the record to support it.’”      Hillsmere Shores Improvement Ass’n, Inc. v.

Singleton, 182 Md. App. 667, 690 (2008) (quoting Hoang v. Hewitt Ave. Assocs., LLC, 177
Md. App. 562, 576 (2007)). “When the ruling of a trial court requires the interpretation and

application of Maryland case law,” however, “we give no deference to its conclusions of

law.” Elderkin v. Carroll, 403 Md. 343, 353 (2008). As the Court of Appeals has explained,

“[t]he interpretation of a written contract is a legal question subject to de novo review by the

appellate courts.” Calomiris v. Woods, 353 Md. 425, 447 (1999).

                                       DISCUSSION

                                               I.

                                 Indemnification Provision

       CCBC contends that “the circuit court erred as a matter of law in awarding Patient

First indemnification damages,” asserting that a party can recover contractual indemnity for

its legally culpable conduct only if the contract contains clear and unequivocal language

indemnifying the party for its own negligence, which the Agreement here did not do. It

argues that the circuit court erroneously put the burden of showing Patient First’s negligence



                                             -15-
on CCBC, asserting that Patient First had the burden to show that CCBC had a contractual

obligation to indemnify it for its own loss.

       Patient First acknowledges that, in the absence of unequivocal language, there

generally is a presumption against indemnification for a service provider’s own negligence.

It contends, however, that the circuit court properly ruled in its favor for two reasons. First,

it argues that, before reaching the issue of whether the presumption against indemnification

applied, CCBC had to prove that Patient First was negligent, which it failed to do in the

absence of expert testimony regarding the standard of care. Second, it argues that, even if

CCBC did prove that Patient First was negligent, based solely on the allegations in the Politis

Lawsuit, the presumption against indemnification for a party’s own negligence is

inapplicable here because there was no evidence that CCBC “was the type of unwary or

uninformed Indemnitor that the presumption was designed to protect,” and the language used

in the Agreement was sufficient to show that it applied to the provider’s own negligence.

       Initially, we note that CCBC does not dispute that Ms. Ebaugh was negligent, and

under the plain language of the Agreement, CCBC would be required to indemnify Patient

First for Ms. Ebaugh’s negligence. CCBC contends, however, that there is an exception to

this requirement, relying on its assertion that Patient First was negligent in its supervision of

Ms. Ebaugh and the general rule that “‘contracts will not be construed to indemnify a person

against his own negligence unless an intention so to do is expressed in those very words or

in other unequivocal terms.’” Kreter v. Healthstar Communications, Inc., 172 Md. App. 243,



                                               -16-
254 (2007) (quoting Crockett v. Crothers, 264 Md. 222, 227 (1972)). Accord Heat & Power

Corp. v. Air Products & Chemicals, Inc., 320 Md. 584, 593 (1990) (where “contract did not

expressly or unequivocally indemnify [the plaintiff] against its own negligence, the circuit

court judge was correct in ruling as a matter of law that [the defendant] had no contractual

duty to indemnify [the plaintiff]”).

       The contract here did not contain express language that CCBC would indemnify

Patient First for its own negligence.6 Before CCBC can rely on the presumption against

indemnification for the indemnitee’s own negligence, however, there must be a determination




       6
           As indicated, the indemnification provision at issue provides as follows:

       7.1      [CCBC] will defend, indemnify, and hold [Patient First] harmless from
                any and all losses, claims, liabilities, damages, costs and expenses
                (including reasonable attorneys’ fees) which arise out of the negligent
                acts or omissions of [CCBC], its agents, employees, or Venipuncture
                Students in connection with this Agreement. . . . The obligations of
                [CCBC] under this subparagraph 7.1 are subject to and limited by its
                liability under Section 5-301 et [s]eq. [a]nd 5-519, Courts and Judicial
                Proceedings, Annotated Code of Maryland, as amended.

                It is further understood and agreed that [CCBC] is not waiving or
                relinquishing in any manner any defenses that may be available to
                [CCBC] including, but not limited to, government sovereign immunity
                or breach of contract or otherwise, nor is [CCBC] relinquishing any
                defenses that may become available to it at any time during the term of
                this Agreement, but that [CCBC] is free to assert all defenses that may
                be available to it at law or in equity.

(Emphasis added).

                                              -17-
whether Patient First was negligent. In determining this question, a critical issue is who had

the burden to prove the negligence or lack of negligence of Patient First.

       Although there does not appear to be a Maryland case directly on point, other courts

have addressed the issue and held that, where an indemnitor seeks to deny payment on the

ground that the indemnitee was negligent, that is an affirmative defense that the indemnitor

must prove. See Norddeutscher Lloyd v. Jones Stevedoring Co., 490 F.2d 648, 649 (9th Cir.

1973) (indemnitor bore burden of proof of establishing that indemnitee’s negligence

precluded its recovery under indemnification agreement); Grubb & Ellis Mgmt. Servs., Inc.

v. 407417 B.C., L.L.C., 138 P.3d 1210, 1215 (Ariz. Ct. App. 2006) (“[Indemnitor’s]

contention that [indemnitee] was grossly negligent is in the nature of an affirmative defense,”

and “[t]he proponent of an affirmative defense has the burden of pleading and proving it.”);

N. Little Rock Elec. Co. v. Pickens-Bond Const. Co., 485 S.W.2d 197, 199 (Ark. 1972)

(where indemnitor asserted “the affirmative defense that [the indemnittee] was guilty of

negligence,” the court noted the absence of “satisfactory authority which would place the

burden on [the indemnittee] to establish that they were free of negligence”); Tesoro

Petroleum Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d 118, 126 (Tex. App. 2002) (“A

claim that a contractual exclusion precludes indemnity is an affirmative defense.”).

       We agree with this analysis. We hold that an indemnitor who seeks to avoid payment

under an indemnity agreement, based on the presumption against indemnification for a

party’s own negligence, has the burden to prove the indemnitee’s negligence. Accordingly,



                                             -18-
the circuit court properly focused on whether CCBC established that Patient First was

negligent.

       In finding that CCBC failed to show that Patient First was negligent, the court found

that there was not a meeting of the minds between the parties regarding the supervision

requirement. It stated:

       CCBC’s argument . . . is that there was a failure to supervise. . . . and for me
       to then figure out what is the standard of care in that context and whether it
       was breached . . . requires something other than individual people’s opinions
       on what it should be[.] [I]t required some expertise because it’s not something
       that’s apparent on its face. . . . I don’t know what the standard is and, therefore,
       I can’t independently determine whether Patient First breached it.

       We agree with the circuit court’s analysis. Expert testimony generally is required to

establish a professional standard of care for a negligence claim, unless the negligence is

obviously proven. Schultz v. Bank of America N.A., 413 Md. 15, 19 (2010). The party

alleging negligence “‘bears the burden of overcoming the presumption that due skill and care

were used.’” Id. at 29 (quoting Crockett v. Crothers, 264 Md. 222, 224 (1972)).

       We are not persuaded by CCBC’s argument that the allegations in the Politis lawsuit

that Patient First was negligent were sufficient to meet CCBC’s burden of proof. See Tesoro

Petroleum Corp., 106 S.W.3d at 125 (“Facts . . . not allegations, determine an indemnitor’s

duty to indemnify. The duty to defend may be triggered by the pleadings, but the duty to

indemnify is based on the jury’s findings.”). Without a jury finding that Patient First was




                                              -19-
negligent, or any other evidence of Patient First’s negligence, the circuit court properly found

that CCBC was required to indemnify Patient First.7

                                                II.

                                            Damages

       CCBC next argues that the circuit court abused its discretion in allowing Mr. McCoy,

Patient First’s General Counsel, “to testify about the reasonableness of the Hancock firm’s

fees, and it clearly erred in awarding $77,097.08 in attorneys’ fees based on that deficient

testimony.” In support, it argues that Mr. McCoy was not identified, or qualified, as an

expert, but the court allowed him to “express an opinion as to whether the bill [was]

reasonable.” It asserts that Mr. McCoy’s “scant and conclusory opinion testimony” was

insufficient to prove that Patient First was entitled to attorneys’ fees where there was no

testimony regarding the reasonableness of the rates charged or the work done.

       Patient First argues that Mr. McCoy “was competent to testify to the reasonableness

of the Hancock fees,” and “the trial court did not err in awarding such fees.” It contends that

it “produced sufficient testimony and documentation” on which the circuit court “could rely

to evaluate the reasonableness of the Hancock fees.”




       7
           As indicated, the case settled and Patient First denied all allegations of negligence.

                                               -20-
                                              A.

                                     Proceedings Below

       During Mr. McCoy’s direct examination regarding the bill Patient First paid to the

Hancock firm, counsel for Patient First asked him whether “a total invoice of $77,000 [was]

reasonable” in his “opinion as general counsel of Patient First.” Counsel for CCBC objected

on the following grounds: (1) “Mr. McCoy was never identified as an expert witness

previously”; and (2) Mr. McCoy could not testify that the fee he paid in litigation in which

he was a plaintiff was reasonable. With respect to the second ground, the court stated that

there was “nothing about the fact that he’s a plaintiff that . . . precludes him from testifying

to the fairness and reasonableness of the bill.”

       Counsel for Patient First argued that it did not need to admit Mr. McCoy as an expert,

asserting that, in order to prove damages, it only needed to “establish that the amounts were

invoiced and . . . paid,” and it was in the court’s discretion to determine whether those

amounts were reasonable. The court noted that it could not make such a determination

absent testimony, but that, “as the general counsel, [Mr. McCoy] can express an opinion as

to whether the bill was reasonable.” The court overruled CCBC’s objection.

       Mr. McCoy then testified that, in his experience with Patient First, the bill represented

“a reasonable and customary amount for a lawsuit that proceeds through depositions, a

mediation and to a settlement.” An itemized list of the Hancock firm’s fees was admitted as

an exhibit during trial.



                                             -21-
       At the conclusion of trial, both parties presented arguments regarding the damage

award. The court noted that Patient First’s burden was to prove “not just that a fee was

incurred but the fairness and reasonableness.”

                                             B.

                       Attorneys’ Fee Portion of Damage Award

       The indemnification language contained in Paragraph 7.1 of the Agreement expressly

provided that CCBC “will defend, indemnify, and hold [Patient First] harmless from any and

all losses, claims, liabilities, damages, costs and expenses (including reasonable attorneys’

fees)” for claims that arise out of the negligence of a CCBC student. Accordingly, the plain

language of the Agreement provided that Patient First was entitled to indemnification for its

attorneys’ fees.

       “When an award of attorneys’ fees is ‘based on a contractual right, the losing party

is “entitled to have the amount of fees and expenses proven with the certainty and under the

standards ordinarily applicable for proof of contractual damages.”’” B & P Enterprises, 133
Md. App. 583, 624 (1999) (citations omitted). The party seeking fees “bears the burden ‘to

provide the evidence necessary for the fact finder to evaluate the reasonableness of the

fees.’” Id. (quoting Maxima Corp. v. 6933 Arlington Dev. Ltd. P’ship, 100 Md. App. 441,

454 (1994)). A circuit court’s determination regarding the reasonableness of attorneys’ fees

“‘is a factual determination within the sound discretion of the court, and will not be

overturned unless clearly erroneous.’” Carroll Indep. Fuel Co. v. Washington Real Estate



                                            -22-
Inv. Trust, 202 Md. App. 206, 239 (2011) (quoting Royal Investment Group, LLC v. Wang,

183 Md. App. 406, 457 (2008)).

       As indicated, detailed billing statements from the Hancock firm were admitted into

evidence, providing a breakdown of the charges incurred in responding to the Politis lawsuit.

The itemization included the date, the amount of time, the attorney, the attorney’s rate, and

description of the task for each task completed in connection with the Politis Lawsuit.

Mr. McCoy testified that, in his experience as General Counsel for Patient First, the fees

charged were reasonable. This evidence was sufficient to establish the reasonableness of the

fees. See Zachair Ltd. v. Driggs, 135 Md. App. 403, 438-39 (2000) (attorney may offer lay

opinion on the reasonableness of fees), cert. denied, 363 Md. 206 (2001). Accord Hinkle,

Cox, Eaton, Coffield & Hensley v. Cadle Co. of Ohio, Inc., 848 P.2d 1079, 1083-84 (1993)

(General Counsel qualified to testify with respect to the reasonableness of attorneys’ fees).

       We perceive no abuse of discretion in the circuit court’s finding that Patient First’s

attorneys’ fees were reasonable. The court did not err in awarding these fees as damages

against CCBC.




                                                   JUDGMENT OF THE CIRCUIT
                                                   COURT FOR BALTIMORE COUNTY
                                                   AFFIRMED. COSTS TO BE PAID BY
                                                   APPELLANT.




                                            -23-